        Case 2:19-cv-08551-RGK-PLA Document 6 Filed 10/28/19 Page 1 of 1 Page ID #:145




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
JAMES CLARK                                                       CASE NUMBER

                                                                                   CV 19-08551 DDP (PLAx)
                                                   PLAINTIFF(S)
                            v.
FARRIS ELLISON, ET AL.
                                                                              ORDER RETURNING CASE
                                                                                FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      October 28, 2019
      Date                                                  United
                                                            U
                                                            Un
                                                             nit
                                                              ited
                                                                 ed SStates
                                                                      tates Di
                                                                            District
                                                                             istrict
                                                                               stt t Judge
                                                                                     Judgee



                                        NOTICE TO COUNSEL FROM CLERK


   This case has been reassigned to Judge              R. Gary Klausner              for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials       RGK            after the case
number in place of the initials of the prior judge so that the case number will read 2:19-cv-08551 RGK-PLAx .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
